         Case 2:20-cv-00564-KG-GBW Document 16 Filed 06/22/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


R.R.,

         Petitioner,

vs.                                                                     Civ. No. 20-564 KG/GBW

DORA OROZCO, in her official capacity as
Warden of the Otero County Processing Center, et al.,

         Respondents.

                              TEMPORARY RESTRAINING ORDER

         This matter is before the Court on Petitioner’s Motion for Entry of a Temporary

Restraining Order on his Petition for Writ of Habeas Corpus, (Doc. 4), filed June 10, 2020.

Respondents filed a response to the motion on June 17, 2020, and Petitioner filed a reply on June

22, 2020. (Docs. 10 and 14). Petitioner asserts the Court has jurisdiction under Article I, section

9, clause 2, of the United States Constitution (Suspension Clause), 28 U.S.C. § 2241, and 28

U.S.C. § 1331, because Petitioner “is presently in custody under color of authority of the United

States, and such custody is in violation of the Constitution, laws, or treaties of the United States.”

(Doc. 1) at 3-4. Having considered Petitioner’s Section 2241 Petition, (Doc. 1), Motion for a

Temporary Restraining Order, the parties’ briefing, and relevant law, the Court makes the

following findings:

      (1) Petitioner is likely to prevail on the merits based on evidence presented regarding

         unreliability of skeletal age evidence and copies of Petitioner’s birth certificate,

         Government of India Aadhaar card, income tax department ID, and passport;
       Case 2:20-cv-00564-KG-GBW Document 16 Filed 06/22/20 Page 2 of 3



   (2) Petitioner would suffer irreparable harm from being held in an adult detention center as a

       minor and being prevented from seeking asylum before the United States Citizenship and

       Immigration Services as a minor if his age determination is found to be unlawful;

   (3) The public interest and balance of equities weighs in favor of enjoining Respondents

       from detaining Petitioner with unrelated adults until Petitioner’s challenge to his age

       determination is resolved.

       IT IS THEREFORE ORDERED that Petitioner’s Motion for a Temporary Restraining

Order is granted in part and Respondents are ordered to immediately remove Petitioner from

Immigration and Customs Enforcement’s adult detention center and place Petitioner into the

custody of the Office of Refugee Resettlement to provide appropriate detention and education.

       IT IS FURTHER ORDERED that Petitioner shall be treated as a juvenile for purposes of

detention and immigration proceedings until the Court decides whether Petitioner’s age

determination will be reviewed and enjoined.

       IT IS FURTHER ORDERED that a hearing on the issue of Petitioner’s age determination

will be held on Wednesday, July 1, 2020, at 2:00 p.m., at the same time as the hearing in V.V. v.

Orozco, et al., Civ. No. 20-560, KG/CG. The parties shall submit any exhibits to the Court no

later than 5:00 p.m., Thursday, June 25, 2020, and shall note whether the parties stipulate to the

exhibits’ admission. The parties shall be prepared to respond to questions regarding

Respondents’ compliance with the Trafficking Victims Protection Reauthorization Act, 8 U.S.C.

§§ 1232(b)(2)(B) and (b)(4), as well as the Office of Refugee Resettlement policy that medical

age assessment reports must indicate “the probability percentage that the individual is a minor or

an adult,” (ORR Policy for Placement and Transfer of Unaccompanied Alien Children at 1.6.2),

(Doc. 1-8).



                                                 2
       Case 2:20-cv-00564-KG-GBW Document 16 Filed 06/22/20 Page 3 of 3



       The proceeding will be held via Zoom Video/Web Conferencing with all participants

appearing remotely. The Zoom ID and Passcode will be provided separately to the participants’

e-mail addresses of record. Participants should connect to the proceeding 15 minutes prior to its

scheduled start time to allow time for trouble shooting of any connectivity issues. To ensure the

record is of the best quality, participants are encouraged to utilize a headset to reduce static and

background noise; if not using a headset, participants must ensure the audio feed at their location

is muted when not speaking.




                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  3
